Citation Nr: 0735028	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-38 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for post-traumatic stress disorder 
(PTSD).  The RO issued a notice of the decision in December 
2002, and the veteran timely filed a Notice of Disagreement 
(NOD) in August 2003.  The RO provided a Statement of the 
Case (SOC) in October and thereafter, in November 2004, the 
veteran timely filed a substantive appeal.

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in May 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD as the result of a 
rape that occurred during service and a subsequent abortion, 
which she contends she was forced into having by the Army.  
The veteran claims that she told her commanding officer about 
the rape but was ignored.  

In reviewing the record, the Board finds that further 
development is warranted.  38 C.F.R. § 19.9 (2007).  Such 
development must include securing relevant psychiatric 
treatment records and obtaining an opinion that addresses the 
veteran's claim of PTSD based upon an in-service rape.  
38 C.F.R. § 3.159(c)(1)(2)(4) (2007).  The relevant evidence 
is summarized below.

The record suggests that the veteran suffers from a 
depressive disorder.  The Board finds that a claim for 
service connection for depression has been raised by the 
record and must be considered as part of the claim of service 
connection for PTSD.  



a. Factual Background

The veteran's service medical records, to include enlistment 
and separation examinations, are negative for any findings 
relating to a psychiatric disorder.  However, in the December 
1971 Report of Medical History, the veteran checked the 
"don't know" box for "frequent trouble sleeping," 
"depression or excessive worry," and "nervous trouble of 
any sort."

In April 1972, the veteran sought treatment for "various 
vague complaints."  The veteran reported that she "can't 
stand to have anyone touch her on the neck" and stated that 
she was "quite nervous."  The initial impression was an 
anxiety reaction.  The doctor prescribed valium.

In September 1974, the veteran discovered that she was 8-10 
weeks pregnant.  The SMRs state that "[p]atient desires 
abortion."  She was air lifted from Germany to Walter Reed 
Medical Center in Washington, D.C., which is where the 
procedure was performed.  

A review of the veteran's service personnel records indicates 
that she was assigned to the 97th General Hospital in Germany 
from June 1973 to October 1974.  The record contains evidence 
of disciplinary action in service.  Specifically, in October 
1973, the veteran was demoted to E-3 after allowing a man to 
enter her barracks against regulations.  In January 1974, she 
was disciplined for a brief unauthorized absence.  Finally, 
in April 1974, she was demoted to E-2 after stealing a watch 
from another serviceperson.

A review of the veteran's post-service VA medical records 
indicates that she received mental health treatment at the 
Puget Sound Health Care System (HCS) from October 2001 to 
June 2002.  In October 2001, the veteran reported that she 
had just moved from Chicago and was homeless and unemployed.  
Her sons were living with her sister in California.  She 
related that she had left Chicago abruptly because she feared 
an ex-boyfriend would find her after getting out of jail.  
She denied a history of sexual harassment.  She reported 
brief in-patient treatment at a psychiatric hospital in 1999 
as a result of domestic violence.  She complained of feeling 
depressed and not being able to sleep prior to leaving 
Chicago.  She also reported feeling paranoid and fearful for 
her safety.  The veteran reported a "positive experience" 
in the military.  Mental status examination of the veteran 
showed that she was fully oriented, pleasant, cooperative, 
and goal-directed with a mildly dysphoric mood and restricted 
affect.  She had no suicidal or homicidal ideations and 
denied psychotic symptoms.  The veteran's Global Assessment 
of Functioning (GAF) score was 55.  The clinician's Axis I 
diagnosis was "rule-out adjustment disorder, depressed vs. 
major depressive episode" and "rule-out PTSD due to 
domestic violence history."  

In November 2001, the veteran complained of nightmares about 
an event in November 1999 that "almost got me killed."  She 
reported brief in-patient psychiatric treatment in 2000 after 
having flashbacks of this incident.  She related that she had 
been physically abused by the father of one of her children.  
She denied a history of sexual assault.  The clinician's Axis 
I diagnosis was chronic PTSD.  The veteran's GAF score was 
55.

In December 2001, the veteran reported that she felt unsafe 
at night.  She stated that "lots of bad things happened to 
me at night even when I was in the military."  The 
assessment was a continuation of the veteran's PTSD symptoms.

In January 2002, the veteran reported that her youngest son 
was living with her.  She was still having trouble sleeping.  
She complained of feeling fearful every night and 
hypervigilance.  She reported that this behavior was the 
result of the 1999 domestic violence incident.  Mental status 
examination of the veteran showed that she was fully oriented 
and pleasant with a mildly dysphoric mood and restricted 
affect.  

In April 2002, the veteran stated that she was upset.  Her 
forehead appeared moist and her cheeks were tear-stained.  
She complained of having nightmares and difficulty sleeping.  
She reported hypervigilance and was afraid someone would 
break into her home and harm her.  The clinician's Axis I 
diagnosis was "PTSD, v. psychosis not otherwise specified."  
She was prescribed Quetiapine.  

The veteran was admitted to the Puget Sound HCS on April 29, 
2002 and thereafter discharged on May 2, 2002.  At this time, 
she was diagnosed with depression and PTSD and assigned an 
admission GAF score of 20.  The veteran's presenting problems 
included feeling suicidal.  She reported suffering from 
depression for many years and from PTSD since leaving the 
military.  Her boyfriend had been arrested for domestic 
violence and her youngest son was having anger/psychological 
problems.  The veteran stated that her energy level and 
concentration were "okay."  She reported that she was raped 
while in the military, became pregnant, and got an abortion.  
She was having trouble sleeping and "still having nightmares 
about being raped in [the] military."  A note by a social 
worker indicates that the veteran gave "much conflicting 
information regarding her finances" and that the veteran 
"i[n]itially stated that she does not have SSDI, then 
admitted that she is."  At the time of her May 2002 
discharge, she exhibited a "greatly improved" mood and 
affect without suicidal ideation.

In June 2002, the veteran reported "more severe" 
depression.  The clinician noted that she presented with 
"continued problems associated with her PTSD, which stems in 
part from military-related sexual trauma."  She complained 
of nightmares and intrusive memories.  Mental status 
examination of the veteran showed that she was fully oriented 
and sullen with a dysphoric mood and blunted affect.  The 
initial impression was recurrent depressive disorder and PTSD 
from sexual trauma.  The clinician noted that the veteran was 
"sufficiently symptomatic to warrant [admission] to 
inpatient unit to stabilize."  However, the veteran was not 
admitted for treatment.  

Instead, on November 29, 2002, the veteran was admitted to 
Jackson Park Hospital in Chicago.  At this time, she was 
diagnosed with major depression.  The veteran's presenting 
problems included feeling depressed and wanting to kill 
herself by laying out in the cold.  She complained of sleep 
disturbances and poor appetite.  The psychiatric evaluation 
contains the following statement:

History of psychiatric illness since 1974 when she 
was allegedly raped while in the Army.  Since then 
she has been hospitalized at various veterans 
administration hospitals in different cities.  She 
was diagnosed in 1975 with post-traumatic stress 
disorder and has been treated with numerous 
medications.  

She was discharged on December 6, 2002 and transferred to the 
Rainbow Beach Nursing Center (RBNC) in Chicago.  The record 
indicates that the veteran was discharged from RBNC on July 
31, 2003.  

The veteran received medical treatment at the Southern Nevada 
HCS from August 2003 to January 2004.  Those records indicate 
that the veteran received treatment from the Cleveland VAMC 
in 1996 and the Ann Arbor VAMC in 1999.  An August 2003 note 
states that the veteran reported experiencing "MST" in the 
past and that she "got pregnant and had an abortion."

b. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  
In June 2002, a clinician reported that the veteran's PTSD is 
related at least in part to military-related sexual trauma.  
However, not all mental health experts agree that PTSD was 
the correct diagnosis for the veteran's anxieties.  As 
explained above, several VA medical providers diagnosed the 
veteran with major depression and not PTSD.  Furthermore, 
those opinions were not based on a review of the claims file.  
In any event, PTSD diagnoses linking the disorder to sexual 
trauma in the military are predicated on the fact that the 
reported rape did occur.  Service connection for PTSD 
requires a verified stressor unless the veteran engaged in 
combat.  See 38 C.F.R. § 3.304(f).  As the record does not 
contain objective evidence (such as evidence that the veteran 
was awarded a Purple Heart or a Combat Infantry Badge) that 
the veteran engaged in combat, the events which the veteran 
asserts are the cause of her PTSD must be corroborated.  
Thus, the issue to be resolved is whether there is credible 
supporting evidence of the rape.  

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21-
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

The Board finds that the RO did not sufficiently develop the 
claims file.  A March 2003 letter from the office manager at 
RBNC indicates that the veteran had resided at the facility 
since December 6, 2002.  In March 2004, the Chicago RO 
requested treatment records from RBNC.  In a July 2004 
deferred rating decision, the RO noted that the letter to 
RBNC had been returned due to an incorrect address.  A 
handwritten note indicates that the RO called RBNC in July 
2004, obtained a correct address, and mailed another records 
request.  A separate July 2004 handwritten note indicates 
that the RO was waiting for a response from RBNC before 
issuing a decision.  In a letter received in September 2004, 
the veteran made the following statement:

[The NBRC] records were sent over 1 year ago.  I 
spoke to the person in charge at the Nursing Center 
and she stated that she remembers faxing those 
records to you all. 

A careful review of the claims file reveals no response from 
NBRC prior to the issuance of the October 2004 SOC and no 
additional effort to locate those records.

As explained above, Jackson Park Hospital records indicate 
that the veteran has been hospitalized at several VA 
facilities, and that she also received medical treatment from 
the Cleveland VAMC and the Ann Arbor VAMC.  There is no 
indication that the RO attempted to locate records from 
either facility.

In an August 2003 letter, the veteran stated that she was 
treated at Michael Reese Hospital in Chicago.  A careful 
review of the claims file reveals no request to obtain 
records from this facility.

In view of the forgoing, all relevant evidence, to include 
the VA and private medical and psychiatric records noted 
above, must be secured and associated with the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2007).  



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish ratings and 
effective dates for the benefit sought 
as outlined by the Court of Appeals for 
Veterans Claims in  Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006).   

2. Ask the veteran to identify all VA 
and non-VA physicians who have 
evaluated or treated her for a 
psychiatric disorder, to include PTSD, 
since her separation from service.  
Obtain outstanding VA treatment records 
that have not already been associated 
with the claims file.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not already been 
associated with the claims file.  A 
copy of any negative response(s) should 
be included in the claims file.

As to the allegation of an in-service 
personal assault, the veteran must be 
advised that evidence from sources 
other than the veteran's service 
records may corroborate her account of 
the stressor incident. Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals, or physicians; tests for 
sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.  See M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section 
D, Subsection 17 (Dec. 13, 2005).

3. Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

4. The AMC/RO must afford the veteran a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of any psychiatric disorder 
that is currently present, to include 
PTSD and depression.  The claims 
folder, to include a copy of this 
REMAND and any additional evidence 
obtained, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims file was reviewed.  Any 
indicated studies should be performed.

After reviewing the claims file, 
conducting a mental status examination, 
and performing any tests that are 
deemed necessary, the psychiatrist is 
asked to answer the following question:  

Is it at least as likely as not (50 
percent or greater probability) that 
the  veteran's current PTSD is causally 
linked to a verified in-service 
stressor?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
cause or aggravation as to find against 
cause or aggravation.  More likely and  
as likely support the contended 
relationship; less likely weighs 
against the claim.
The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
he or she should so indicate in the 
examination report.

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


